

113 S353 RS: Oregon Treasures Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 178113th CONGRESS1st SessionS. 353[Report No. 113–100]IN THE SENATE OF THE UNITED STATESFebruary 14, 2013Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesSeptember 10, 2013Reported by Mr. Wyden,
			 with an amendmentStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo designate certain land in the State of Oregon as
		  wilderness, to make additional wild and scenic river designations in the State
		  of Oregon, and for other purposes.1.Short titleThis Act may be cited as the
			 Oregon Treasures Act of 2013.2.Cathedral Rock
			 and Horse Heaven Wilderness(a)DefinitionsIn this section:(1)Land exchange
			 mapThe term land exchange map means the map
			 entitled Antone Ranch Exchanges and dated July 26, 2010.(2)Proposed
			 wilderness mapThe term proposed wilderness map
			 means the map entitled Cathedral Rock and Horse Heaven
			 Wilderness and dated November 8, 2010.(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.(4)StateThe
			 term State means the State of Oregon.(b)Land
			 exchanges(1)Authorization(A)Smith
			 exchange(i)In
			 generalSubject to paragraphs (2) through (5), if the owner of
			 the non-Federal land described in clause (ii)(I) offers to convey to the United
			 States all right, title, and interest of the owner in and to the non-Federal
			 land, the Secretary shall—(I)accept the offer;
			 and(II)convey to the
			 owner of the non-Federal land all right, title, and interest of the United
			 States in and to the Federal land described in clause (ii)(II).(ii)Description of
			 land(I)Non-Federal
			 landThe non-Federal land referred to in clause (i) is the
			 approximately 1,135 acres of non-Federal land generally depicted on the
			 proposed wilderness map as Land transfer from Smith to
			 BLM.(II)Federal
			 landThe Federal land referred to in clause (i)(II) is the
			 approximately 1,195 acres of Federal land generally depicted on the proposed
			 wilderness map as Land transfer from BLM to Smith.(B)Shrum
			 exchange(i)In
			 generalSubject to paragraphs (2) through (5), if the owner of
			 the non-Federal land described in clause (ii)(I) offers to convey to the United
			 States all right, title, and interest of the owner in and to the non-Federal
			 land, the Secretary shall—(I)accept the offer;
			 and(II)convey to the
			 owner of the non-Federal land all right, title, and interest of the United
			 States in and to the Federal land described in clause (ii)(II).(ii)Description of
			 land(I)Non-Federal
			 landThe non-Federal land referred to in clause (i) is the
			 approximately 415 acres of non-Federal land generally depicted on the proposed
			 wilderness map as Land transfer from Shrum to BLM.(II)Federal
			 landThe Federal land referred to in clause (i)(II) is the
			 approximately 555 acres of Federal land generally depicted on the proposed
			 wilderness map as Land transfer from BLM to Shrum.(C)Young life
			 exchange(i)In
			 generalSubject to paragraphs (2) through (5), if the owner of
			 the non-Federal land described in clause (ii)(I) offers to convey to the United
			 States all right, title, and interest of the owner in and to the non-Federal
			 land, the Secretary and the Secretary of Agriculture shall—(I)accept the offer;
			 and(II)convey to the
			 owner of the non-Federal land all right, title, and interest of the United
			 States in and to the Federal land described in clause (ii)(II).(ii)Description of
			 land(I)Non-Federal
			 landThe non-Federal land referred to in clause (i) is the
			 approximately 10,290 acres of non-Federal land generally depicted on the
			 proposed wilderness map as Land transfer from Young Life to
			 BLM.(II)Federal
			 landThe Federal land referred to in clause (i)(II) is—(aa)the approximately
			 11,365 acres of Federal land generally depicted on the proposed wilderness map
			 as Land transfer from BLM to Young Life;(bb)the approximately
			 645 acres of Federal land generally depicted on the land exchange map as
			 Land transfer from BLM to Young Life; and(cc)the approximately
			 690 acres of Federal land generally depicted on the land exchange map as
			 Land transfer from USFS to Young Life.(2)Applicable
			 lawEach land exchange under paragraph (1) shall be carried out
			 in accordance with section 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716), including the requirement that the Secretary determine
			 that the public interest will be well served by making the exchange.(3)ConditionsEach
			 land exchange under paragraph (1) shall be subject to—(A)valid existing
			 rights;(B)the condition that
			 the owner make the offer to convey all or part of the non-Federal land during
			 the 3-year period beginning on the date of enactment of this Act;(C)the condition that
			 the owner of the non-Federal land pay not less than 50 percent of all costs
			 relating to the land exchange, including the costs of appraisals, surveys, and
			 any necessary environmental clearances;(D)the condition that
			 title to the non-Federal land be acceptable to the Secretary and in conformance
			 with the title approval standards applicable to Federal land acquisitions;
			 and(E)such terms and
			 conditions as the Secretary or the Secretary of Agriculture, as appropriate,
			 may require.(4)Valuation,
			 appraisals, and equalization(A)In
			 generalThe value of the Federal land and the non-Federal land to
			 be conveyed in each land exchange under this subsection—(i)shall be equal, as
			 determined by appraisals conducted in accordance with subparagraph (B);
			 or(ii)if not equal,
			 shall be equalized in accordance with subparagraph (C).(B)Appraisals(i)In
			 generalThe Federal land and the non-Federal land to be exchanged
			 under this subsection shall be appraised by an independent, qualified appraiser
			 that is agreed to by the Secretary or the Secretary of Agriculture, as
			 appropriate.(ii)RequirementsAn
			 appraisal under clause (i) shall be conducted in accordance with—(I)the Uniform
			 Appraisal Standards for Federal Land Acquisitions; and(II)the Uniform
			 Standards of Professional Appraisal Practice.(C)Equalization(i)In
			 generalIf the value of the Federal land and the non-Federal land
			 to be conveyed in a land exchange under this subsection is not equal, the value
			 may be equalized by—(I)making a cash
			 equalization payment to the Secretary or to the owner of the non-Federal land,
			 as appropriate, in accordance with section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)); or(II)reducing the
			 acreage of the Federal land or the non-Federal land to be exchanged, as
			 appropriate.(ii)Cash
			 equalization paymentsAny cash equalization payments received by
			 the Secretary under clause (i)(I) shall be—(I)deposited in the
			 Federal Land Disposal Account established by section 206(a) of the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2305(a)); and(II)used in
			 accordance with that Act.(5)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land to
			 be exchanged under paragraph (1) shall be determined by surveys approved by the
			 Secretary.(6)Completion of
			 land exchangeIt is the intent of Congress that the land
			 exchanges under this subsection be completed not later than 5 years after the
			 date of enactment of this Act.(7)Transfer of
			 administrative jurisdiction(A)In
			 generalAdministrative jurisdiction over the approximately 750
			 acres of Federal land managed by the Bureau of Land Management generally
			 depicted on the land exchange map as Land transfer from BLM to
			 USFS is transferred from the Bureau of Land Management to the Forest
			 Service.(B)AdministrationThe
			 Secretary of Agriculture shall administer the transferred land in accordance
			 with—(i)the Act of March
			 1, 1911 (commonly known as the Weeks Act) (16 U.S.C. 480 et
			 seq.); and(ii)the laws
			 (including regulations) applicable to the National Forest System.(C)CostsAny
			 costs relating to the transfer under subparagraph (A), including any costs for
			 surveys and other administrative costs, shall be paid by the Secretary of
			 Agriculture.(c)Potential
			 wilderness areas(1)Designation of
			 potential wilderness(A)In
			 generalSubject to paragraph (4), in furtherance of the purposes
			 of the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas of Federal
			 land managed by the Bureau of Land Management in the State are designated as
			 potential wilderness areas:(i)Cathedral
			 rockCertain land comprising approximately 4,560 acres generally
			 depicted on the proposed wilderness map as Proposed Cathedral Rock
			 Wilderness.(ii)Horse
			 heavenCertain land comprising approximately 2,815 acres
			 generally depicted on the proposed wilderness map as Proposed Horse
			 Heaven Wilderness.(B)Interim
			 managementSubject to paragraph (4), each potential wilderness
			 area designated under paragraph (1) shall be managed in a manner that maintains
			 or improves the wilderness character of the potential wilderness area and
			 suitability of the potential wilderness area for designation in accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.) until the date on which the
			 potential wilderness area is designated as wilderness under paragraph
			 (2).(2)Designation of
			 wilderness(A)Cathedral rock
			 wildernessSubject to paragraph (4), the Federal land within the
			 boundaries of the area generally depicted on the proposed wilderness map as
			 Proposed Cathedral Rock Wilderness shall be designated as
			 wilderness and as a component of the National Wilderness Preservation System,
			 to be known as the Cathedral Rock Wilderness, on the earlier
			 of—(i)the date on which
			 the Secretary publishes in the Federal Register notice that sufficient
			 inholdings within the boundaries of the Proposed Cathedral Rock Wilderness have
			 been acquired to establish a manageable wilderness unit; or(ii)the date on which
			 the Secretary acquires secs. 2, 11, and 23 in T. 9 S, R. 19 E.(B)Horse heaven
			 wildernessSubject to paragraph (4), the Federal land within the
			 boundaries of the area generally depicted on the proposed wilderness map as
			 Proposed Horse Heaven Wilderness shall be designated as
			 wilderness and as a component of the National Wilderness Preservation System,
			 to be known as the Horse Heaven Wilderness, on the earlier
			 of—(i)the date on which
			 the Secretary publishes in the Federal Register notice that sufficient
			 inholdings within the boundaries of the Proposed Horse Heaven Wilderness have
			 been acquired to establish a manageable wilderness unit; or(ii)the date on which
			 the Secretary acquires those portions of secs. 11, 12, 13, 23, and 24 in T. 10
			 S, R. 18 E. that are generally depicted as within the boundaries of the
			 Proposed Horse Heaven Wilderness on the proposed wilderness
			 map.(C)Maps; legal
			 descriptions(i)In
			 generalAs soon as practicable after the date on which a
			 wilderness area is designated under subparagraph (A) or (B), the Secretary
			 shall prepare a map and legal description of the wilderness area.(ii)Force of
			 lawThe maps and legal descriptions prepared under clause (i)
			 shall have the same force and effect as if included in this section, except
			 that the Secretary may correct minor errors in the maps and legal
			 descriptions.(iii)AvailabilityThe
			 maps and legal descriptions prepared under clause (i) shall be on file and
			 available for public inspection in the appropriate offices of the Bureau of
			 Land Management.(D)Administration
			 of wilderness(i)In
			 generalSubject to valid existing rights, each area designated as
			 wilderness under subparagraph (A) or (B) shall be administered by the Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—(I)any reference in
			 the Wilderness Act to the effective date of that Act shall be considered to be
			 a reference to the date of enactment of this Act; and(II)any reference in
			 the Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary of the Interior.(ii)GrazingThe
			 grazing of livestock in a wilderness area designated under subparagraph (A) or
			 (B), if established before the date of enactment of this Act, shall be
			 permitted to continue subject to such reasonable regulations as are considered
			 necessary by the Secretary, in accordance with—(I)section 4(d)(4) of
			 the Wilderness Act (16 U.S.C. 1133(d)(4)); and(II)the guidelines
			 set forth in Appendix A of the report of the Committee on Interior and Insular
			 Affairs of the House of Representatives accompanying H.R. 2570 of the 101st
			 Congress (H. Rept. 101–405).(iii)Tribal
			 rightsNothing in this subsection alters, modifies, enlarges,
			 diminishes, or abrogates the treaty rights of any Indian tribe, including the
			 off-reservation reserved rights secured by the Treaty with the Tribes and Bands
			 of Middle Oregon of June 25, 1855 (12 Stat. 963).(3)Incorporation of
			 acquired land and interestsSubject to paragraph (4), any land or
			 interest in land that is acquired by the United States within the boundaries
			 generally depicted on the proposed wilderness map as Proposed Cathedral
			 Rock Wilderness and Proposed Horse Heaven Wilderness
			 shall—(A)become part of the
			 potential wilderness area or wilderness area, as applicable; and(B)be managed in
			 accordance with—(i)this subsection;
			 and(ii)any other
			 applicable laws.(4)Termination of
			 authority(A)Cathedral
			 rockIf the Cathedral Rock Wilderness is not designated as
			 wilderness in accordance with paragraph (2)(A) by the date that is 10 years
			 after the date of enactment of this Act, paragraphs (1) through (3) shall cease
			 to be effective with respect to the Federal land described in paragraph
			 (1)(A)(i).(B)Horse
			 heavenIf the Horse Heaven Wilderness is not designated as
			 wilderness in accordance with paragraph (2)(A) by the date that is 10 years
			 after the date of enactment of this Act, paragraphs (1) through (3) shall cease
			 to be effective with regard to the Federal land described in paragraph
			 (1)(A)(ii).(5)WithdrawalSubject
			 to valid existing rights, within the boundaries generally depicted on the
			 proposed wilderness map as Proposed Cathedral Rock Wilderness
			 and Proposed Horse Heaven Wilderness, the Federal land and any
			 land or interest in land that is acquired by the United States is withdrawn
			 from all forms of—(A)entry,
			 appropriation, and disposal under the public land laws;(B)location, entry,
			 and patent under the mining laws; and(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.3.Wild Rogue
			 Wilderness Area(a)DefinitionsIn this section:(1)CommissionThe
			 term Commission means the Federal Energy Regulatory
			 Commission.(2)MapThe
			 term map means the map entitled Wild Rogue Wilderness
			 Additions and dated December 8, 2011.(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.(4)StateThe
			 term State means the State of Oregon.(5)Wilderness
			 additionsThe term Wilderness additions means the
			 land added to the Wild Rogue Wilderness by subsection (b)(1).(b)Expansion of
			 wild rogue wilderness area(1)ExpansionIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the approximately 60,000 acres of Bureau of Land
			 Management land, as generally depicted on the map, is included in the Wild
			 Rogue Wilderness, a component of the National Wilderness Preservation
			 System.(2)Map; legal
			 description(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of the
			 wilderness area designated by paragraph (1), with—(i)the Committee on
			 Energy and Natural Resources of the Senate; and(ii)the Committee on
			 Natural Resources of the House of Representatives.(B)Force of
			 lawThe map and legal description filed under subparagraph (A)
			 shall have the same force and effect as if included in this section, except
			 that the Secretary may correct typographical errors in the map and legal
			 description.(C)Public
			 availabilityThe map and legal description filed under
			 subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.(3)AdministrationSubject to valid existing rights, the
			 Wilderness additions shall be administered by the Secretary in accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), except that—(A)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and(B)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary.(4)Fish and
			 WildlifeNothing in this subsection affects the jurisdiction or
			 responsibilities of the State with respect to fish and wildlife in the
			 State.(5)Adjacent
			 management(A)In
			 generalNothing in this subsection creates any protective
			 perimeter or buffer zone around the Wilderness additions.(B)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 on land outside the Wilderness additions can be seen or heard within the
			 Wilderness additions shall not preclude the activity or use outside the
			 boundary of the Wilderness additions.(6)Protection of
			 Tribal RightsNothing in this subsection diminishes any treaty
			 rights of an Indian tribe.(7)WithdrawalSubject
			 to valid existing rights, the Wilderness additions are withdrawn from all forms
			 of—(A)entry,
			 appropriation, or disposal under the public land laws;(B)location, entry,
			 and patent under the mining laws; and(C)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.(c)Wild and scenic
			 river designations, Rogue River area(1)AmendmentsSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by striking paragraph (5) and inserting the
			 following:(5)Rogue,
				Oregon(A)In
				generalThe segment of the river extending from the mouth of the
				Applegate River downstream to the Lobster Creek Bridge, to be administered by
				the Secretary of the Interior or the Secretary of Agriculture, as agreed to by
				the Secretaries of the Interior and Agriculture or as directed by the
				President.(B)AdditionsIn
				addition to the segment described in subparagraph (A), there are designated the
				following segments in the Rogue River:(i)Kelsey
				creekThe approximately 4.8-mile segment of Kelsey Creek from the
				east section line of T. 32 S., R. 9 W., sec. 34, Willamette Meridian, to the
				confluence with the Rogue River, as a wild river.(ii)East fork
				kelsey creekThe approximately 4.6-mile segment of East Fork
				Kelsey Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec.
				5, Willamette Meridian, to the confluence with Kelsey Creek, as a wild
				river.(iii)Whisky
				creek(I)Recreational
				riverThe approximately 0.6-mile segment of Whisky Creek from the
				confluence of the East Fork and West Fork to 0.1 miles downstream from road
				33-8-23, as a recreational river.(II)Wild
				riverThe approximately 1.9-mile segment of Whisky Creek from 0.1
				miles downstream from road 33-8-23 to the confluence with the Rogue River, as a
				wild river.(iv)East fork
				whisky creek(I)Wild
				riverThe approximately 2.6-mile segment of East Fork Whisky
				Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11,
				Willamette Meridian., to 0.1 miles downstream of road 33-8-26 crossing, as a
				wild river.(II)Recreational
				riverThe approximately 0.3-mile segment of East Fork Whisky
				Creek from 0.1 miles downstream of road 33-8-26 to the confluence with Whisky
				Creek, as a recreational river.(v)West fork whisky
				creekThe approximately 4.8-mile segment of West Fork Whisky
				Creek from its headwaters to the confluence with Whisky Creek, as a wild
				river.(vi)Big windy
				creek(I)Scenic
				riverThe approximately 1.5-mile segment of Big Windy Creek from
				its headwaters to 0.1 miles downstream from road 34-9-17.1, as a scenic
				river.(II)Wild
				riverThe approximately 5.8-mile segment of Big Windy Creek from
				0.1 miles downstream from road 34-9-17.1 to the confluence with the Rogue
				River, as a wild river.(vii)East fork big
				windy creek(I)Scenic
				riverThe approximately 0.2-mile segment of East Fork Big Windy
				Creek from its headwaters to 0.1 miles downstream from road 34-8-36, as a
				scenic river.(II)Wild
				riverThe approximately 3.7-mile segment of East Fork Big Windy
				Creek from 0.1 miles downstream from road 34-8-36 to the confluence with Big
				Windy Creek, as a wild river.(viii)Little windy
				creekThe approximately 1.9-mile segment of Little Windy Creek
				from 0.1 miles downstream of road 34-8-36 to the confluence with the Rogue
				River, as a wild river.(ix)Howard
				creek(I)Scenic
				riverThe approximately 0.3-mile segment of Howard Creek from its
				headwaters to 0.1 miles downstream of road 34-9-34, as a scenic river.(II)Wild
				riverThe approximately 6.9-mile segment of Howard Creek from 0.1
				miles downstream of road 34-9-34 to the confluence with the Rogue River, as a
				wild river.(x)Mule
				creekThe approximately 6.3-mile segment of Mule Creek from the
				east section line of T. 32 S., R. 10 W., sec. 25, Willamette Meridian, to the
				confluence with the Rogue River, as a wild river.(xi)Anna
				creekThe approximately 3.5-mile segment of Anna Creek from its
				headwaters to the confluence with Howard Creek, as a wild river.(xii)Missouri
				creekThe approximately 1.6-mile segment of Missouri Creek from
				the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xiii)Jenny
				creekThe approximately 1.8-mile segment of Jenny Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.28, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xiv)Rum
				creekThe approximately 2.2-mile segment of Rum Creek from the
				Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xv)East fork rum
				creekThe approximately 1.3-mile segment of East Rum Creek from
				the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10, Willamette
				Meridian, to the confluence with Rum Creek, as a wild river.(xvi)Wildcat
				creekThe approximately 1.7-mile segment of Wildcat Creek from
				its headwaters downstream to the confluence with the Rogue River, as a wild
				river.(xvii)Montgomery
				creekThe approximately 1.8-mile segment of Montgomery Creek from
				its headwaters downstream to the confluence with the Rogue River, as a wild
				river.(xviii)Hewitt
				creekThe approximately 1.2-mile segment of Hewitt Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xix)Bunker
				creekThe approximately 6.6-mile segment of Bunker Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xx)Dulog
				creek(I)Scenic
				riverThe approximately 0.8-mile segment of Dulog Creek from its
				headwaters to 0.1 miles downstream of road 34-8-36, as a scenic river.(II)Wild
				riverThe approximately 1.0-mile segment of Dulog Creek from 0.1
				miles downstream of road 34-8-36 to the confluence with the Rogue River, as a
				wild river.(xxi)Quail
				creekThe approximately 1.7-mile segment of Quail Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xxii)Meadow
				creekThe approximately 4.1-mile segment of Meadow Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxiii)Russian
				creekThe approximately 2.5-mile segment of Russian Creek from
				the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xxiv)Alder
				creekThe approximately 1.2-mile segment of Alder Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxv)Booze
				creekThe approximately 1.5-mile segment of Booze Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxvi)Bronco
				creekThe approximately 1.8-mile segment of Bronco Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxvii)Copsey
				creekThe approximately 1.5-mile segment of Copsey Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxviii)Corral
				creekThe approximately 0.5-mile segment of Corral Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxix)Cowley
				creekThe approximately 0.9-mile segment of Cowley Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxx)Ditch
				creekThe approximately 1.8-mile segment of Ditch Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5, Willamette
				Meridian, to its confluence with the Rogue River, as a wild river.(xxxi)Francis
				creekThe approximately 0.9-mile segment of Francis Creek from
				its headwaters to the confluence with the Rogue River, as a wild river.(xxxii)Long
				gulchThe approximately 1.1-mile segment of Long Gulch from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xxxiii)Bailey
				creekThe approximately 1.7-mile segment of Bailey Creek from the
				west section line of T. 34 S., R.8 W., sec.14, Willamette Meridian, to the
				confluence of the Rogue River, as a wild river.(xxxiv)Shady
				creekThe approximately 0.7-mile segment of Shady Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxxv)Slide
				creek(I)Scenic
				riverThe approximately 0.5-mile segment of Slide Creek from its
				headwaters to 0.1 miles downstream from road 33-9-6, as a scenic river.(II)Wild
				riverThe approximately 0.7-mile section of Slide Creek from 0.1
				miles downstream of road 33-9-6 to the confluence with the Rogue River, as a
				wild
				river..(2)ManagementEach
			 river segment designated by subparagraph (B) of section 3(a)(5) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by paragraph (1)) shall be
			 managed as part of the Rogue Wild and Scenic River.(3)WithdrawalSubject to valid existing rights, the
			 Federal land within the boundaries of the river segments designated under
			 subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16
			 U.S.C. 1274(a)(5)) (as added by paragraph (1)) is withdrawn from all forms
			 of—(A)entry,
			 appropriation, or disposal under the public land laws;(B)location, entry,
			 and patent under the mining laws; and(C)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.(d)Additional
			 protections for Rogue River tributaries(1)Licensing by
			 commissionThe Commission shall not license the construction of
			 any dam, water conduit, reservoir, powerhouse, transmission line, or other
			 project works on or directly affecting any stream described in paragraph
			 (4).(2)Other
			 agencies(A)In
			 generalNo department or agency of the United States shall assist
			 by loan, grant, license, or otherwise in the construction of any water
			 resources project on or directly affecting any stream segment that is described
			 in paragraph (4), except to maintain or repair water resources projects in
			 existence on the date of enactment of this Act.(B)EffectNothing
			 in this paragraph prohibits any department or agency of the United States in
			 assisting by loan, grant, license, or otherwise, a water resources
			 project—(i)the primary
			 purpose of which is ecological or aquatic restoration; and(ii)that provides a
			 net benefit to water quality and aquatic resources.(3)WithdrawalSubject
			 to valid existing rights, the Federal land located within a
			 1/4 mile on either side of the stream segments described
			 in paragraph (4), is withdrawn from all forms of—(A)entry,
			 appropriation, or disposal under the public land laws;(B)location, entry,
			 and patent under the mining laws; and(C)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.(4)Description of
			 Stream segmentsThe following are the stream segments referred to
			 in paragraph (1):(A)Kelsey
			 creekThe approximately 4.5-mile segment of Kelsey Creek from its
			 headwaters to the east section line of T. 32 S., R. 9 W., sec. 34.(B)East fork kelsey
			 creekThe approximately 0.2-mile segment of East Fork Kelsey
			 Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R.
			 8 W., sec. 5.(C)East fork whisky
			 creekThe approximately 0.9-mile segment of East Fork Whisky
			 Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R.
			 8 W., sec. 11.(D)Little windy
			 creekThe approximately 1.2-mile segment of Little Windy Creek
			 from its headwaters to the west section line of T. 33 S., R. 9 W., sec.
			 34.(E)Mule
			 creekThe approximately 5.1-mile segment of Mule Creek from its
			 headwaters to the east section line of T. 32 S., R. 10 W., sec. 25.(F)Missouri
			 creekThe approximately 3.1-mile segment of Missouri Creek from
			 its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W.,
			 sec. 24.(G)Jenny
			 creekThe approximately 3.1-mile segment of Jenny Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.
			 28.(H)Rum
			 creekThe approximately 2.2-mile segment of Rum Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec.
			 9.(I)East fork rum
			 creekThe approximately 0.8-mile segment of East Fork Rum Creek
			 from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W.,
			 sec. 10.(J)Hewitt
			 creekThe approximately 1.4-mile segment of Hewitt Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.
			 19.(K)Quail
			 creekThe approximately 0.8-mile segment of Quail Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec.
			 1.(L)Russian
			 creekThe approximately 0.1-mile segment of Russian Creek from
			 its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec.
			 20.(M)Ditch
			 creekThe approximately 0.7-mile segment of Ditch Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.
			 5.(N)Long
			 gulchThe approximately 1.4-mile segment of Long Gulch from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec.
			 23.(O)Bailey
			 creekThe approximately 1.4-mile segment of Bailey Creek from its
			 headwaters to the west section line of T. 34 S., R. 8 W., sec. 14.(P)Quartz
			 creekThe approximately 3.3-mile segment of Quartz Creek from its
			 headwaters to its confluence with the North Fork Galice Creek.(Q)North fork
			 galice creekThe approximately 5.7-mile segment of the North Fork
			 Galice Creek from its headwaters to its confluence with Galice Creek.(R)Grave
			 creekThe approximately 10.2-mile segment of Grave Creek from the
			 confluence of Wolf Creek downstream to the confluence with the Rogue
			 River.(S)Centennial
			 gulchThe approximately 2.2-mile segment of Centennial Gulch from
			 its headwaters to its confluence with the Rogue River.(T)Galice
			 CreekThe approximately 2.2-mile segment of Galice Creek from the
			 confluence with the South Fork Galice Creek downstream to the Rogue
			 River.4.Designation of
			 wild and scenic river segments, Molalla River, Oregon(a)In
			 generalSection 3(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:(208)Molalla river,
				Oregon(A)In
				generalThe following segments in the State of Oregon, to be
				administered by the Secretary of the Interior as a recreational river:(i)Molalla
				riverThe approximately 15.1-mile segment from the southern
				boundary line of T. 7 S., R. 4 E., sec. 19, downstream to the edge of the
				Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7.(ii)Table Rock Fork
				Molalla RiverThe approximately 6.2-mile segment from the
				easternmost Bureau of Land Management boundary line in the
				NE1/4 sec. 4, T. 7 S., R. 4 E., downstream to the
				confluence with the Molalla River.(B)WithdrawalSubject
				to valid existing rights, the Federal land within the boundaries of the river
				segments designated by subparagraph (A) is withdrawn from all forms of—(i)entry,
				appropriation, or disposal under the public land laws;(ii)location, entry,
				and patent under the mining laws; and(iii)disposition
				under all laws relating to mineral and geothermal leasing or mineral
				materials..(b)Technical
			 correctionsSection 3(a)(102)
			 of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—(1)in the heading, by striking
			 Squaw
			 Creek and inserting Whychus Creek;(2)in the matter
			 preceding subparagraph (A), by striking McAllister Ditch, including the
			 Soap Fork Squaw Creek, the North Fork, the South Fork, the East and West Forks
			 of Park Creek, and Park Creek Fork and inserting Plainview
			 Ditch, including the Soap Creek, the North and South Forks of Whychus Creek,
			 the East and West Forks of Park Creek, and Park Creek; and(3)in subparagraph
			 (B), by striking McAllister Ditch and inserting Plainview
			 Ditch.5.Technical Corrections to the Wild and
			 Scenic Rivers ActSection
			 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is
			 amended—(1)by redesignating subparagraphs (A), (B),
			 and (C) as clauses (i), (ii), and (iii), respectively, and indenting
			 appropriately;(2)in the matter preceding clause (i) (as so
			 redesignated), by striking The 44.5-mile and inserting the
			 following:(A)DesignationsThe
				44.5-mile;
				(3)in clause (i) (as so redesignated)—(A)by striking 25.5-mile and
			 inserting 27.5-mile; and(B)by striking Boulder Creek at the
			 Kalmiopsis Wilderness boundary and inserting Mislatnah
			 Creek;(4)in clause (ii) (as so redesignated)—(A)by striking 8 and inserting
			 7.5; and(B)by striking Boulder Creek to Steel
			 Bridge and inserting Mislatnah Creek to Eagle
			 Creek;(5)in clause (iii) (as so
			 redesignated)—(A)by striking 11 and inserting
			 9.5; and(B)by striking Steel Bridge and
			 inserting Eagle Creek; and(6)by adding at the end the following:(B)WithdrawalSubject to valid rights, the Federal land
				within the boundaries of the river segments designated by subparagraph (A), is
				withdrawn from all forms of—(i)entry, appropriation, or disposal under the
				public land laws;(ii)location, entry, and patent under the
				mining laws; and(iii)disposition under all laws pertaining to
				mineral and geothermal leasing or mineral
				materials..1.Short titleThis Act may be cited as the
			 Oregon Treasures Act of 2013.2.Cathedral Rock and Horse
			 Heaven Wilderness(a)DefinitionsIn this section:(1)Land exchange
			 mapThe term land exchange map means the map
			 entitled Antone Ranch Exchanges and dated July 26, 2010.(2)Proposed wilderness
			 mapThe term proposed wilderness map means the map
			 entitled Cathedral Rock and Horse Heaven Wilderness and dated
			 November 8, 2010.(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.(4)StateThe
			 term State means the State of Oregon.(b)Land exchanges(1)Authorization(A)Smith exchange(i)In
			 generalSubject to paragraphs (2) through (5), if the owner of
			 the non-Federal land described in clause (ii)(I) offers to convey to the United
			 States all right, title, and interest of the owner in and to the non-Federal
			 land, the Secretary shall—(I)accept the offer;
			 and(II)convey to the owner of
			 the non-Federal land all right, title, and interest of the United States in and
			 to the Federal land described in clause (ii)(II).(ii)Description of
			 land(I)Non-Federal
			 landThe non-Federal land referred to in clause (i) is the
			 approximately 1,135 acres of non-Federal land generally depicted on the
			 proposed wilderness map as Land transfer from Smith to
			 BLM.(II)Federal
			 landThe Federal land referred to in clause (i)(II) is the
			 approximately 1,195 acres of Federal land generally depicted on the proposed
			 wilderness map as Land transfer from BLM to Smith.(B)Shrum exchange(i)In
			 generalSubject to paragraphs (2) through (5), if the owner of
			 the non-Federal land described in clause (ii)(I) offers to convey to the United
			 States all right, title, and interest of the owner in and to the non-Federal
			 land, the Secretary shall—(I)accept the offer;
			 and(II)convey to the owner of
			 the non-Federal land all right, title, and interest of the United States in and
			 to the Federal land described in clause (ii)(II).(ii)Description of
			 land(I)Non-Federal
			 landThe non-Federal land referred to in clause (i) is the
			 approximately 415 acres of non-Federal land generally depicted on the proposed
			 wilderness map as Land transfer from Shrum to BLM.(II)Federal
			 landThe Federal land referred to in clause (i)(II) is the
			 approximately 555 acres of Federal land generally depicted on the proposed
			 wilderness map as Land transfer from BLM to Shrum.(C)Young life
			 exchange(i)In
			 generalSubject to paragraphs (2) through (5), if the owner of
			 the non-Federal land described in clause (ii)(I) offers to convey to the United
			 States all right, title, and interest of the owner in and to the non-Federal
			 land, the Secretary and the Secretary of Agriculture shall—(I)accept the offer;
			 and(II)convey to the owner of
			 the non-Federal land all right, title, and interest of the United States in and
			 to the Federal land described in clause (ii)(II).(ii)Description of
			 land(I)Non-Federal
			 landThe non-Federal land referred to in clause (i) is the
			 approximately 10,290 acres of non-Federal land generally depicted on the
			 proposed wilderness map as Land transfer from Young Life to
			 BLM.(II)Federal
			 landThe Federal land referred to in clause (i)(II) is—(aa)the approximately 11,365
			 acres of Federal land generally depicted on the proposed wilderness map as
			 Land transfer from BLM to Young Life;(bb)the approximately 645
			 acres of Federal land generally depicted on the land exchange map as
			 Land transfer from BLM to Young Life; and(cc)the approximately 690
			 acres of Federal land generally depicted on the land exchange map as
			 Land transfer from USFS to Young Life.(2)Applicable
			 lawEach land exchange under paragraph (1) shall be carried out
			 in accordance with section 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716), including the requirement that the Secretary determine
			 that the public interest will be well served by making the exchange.(3)ConditionsEach
			 land exchange under paragraph (1) shall be subject to—(A)valid existing
			 rights;(B)the condition that the
			 owner make the offer to convey all or part of the non-Federal land during the
			 3-year period beginning on the date of enactment of this Act;(C)the condition that the
			 owner of the non-Federal land pay not less than 50 percent of all costs
			 relating to the land exchange, including the costs of appraisals, surveys, and
			 any necessary environmental clearances;(D)the condition that title
			 to the non-Federal land be acceptable to the Secretary and in conformance with
			 the title approval standards applicable to Federal land acquisitions;(E)the condition that any
			 sites on the Federal land that are determined to be eligible for inclusion in
			 the National Register of Historic Places shall not be included in the exchange,
			 with any exclusion of land under this subparagraph to be limited to the
			 smallest area necessary; and(F)such terms and conditions
			 as the Secretary or the Secretary of Agriculture, as appropriate, may
			 require.(4)Valuation, appraisals,
			 and equalization(A)In
			 generalThe value of the Federal land and the non-Federal land to
			 be conveyed in each land exchange under this subsection—(i)shall be equal, as
			 determined by appraisals conducted in accordance with subparagraph (B);
			 or(ii)if not equal, shall be
			 equalized in accordance with subparagraph (C).(B)Appraisals(i)In
			 generalThe Federal land and the non-Federal land to be exchanged
			 under this subsection shall be appraised by an independent, qualified appraiser
			 that is agreed to by the Secretary or the Secretary of Agriculture, as
			 appropriate.(ii)RequirementsAn
			 appraisal under clause (i) shall be conducted in accordance with—(I)the Uniform Appraisal
			 Standards for Federal Land Acquisitions; and(II)the Uniform Standards of
			 Professional Appraisal Practice.(C)Equalization(i)In
			 generalIf the value of the Federal land and the non-Federal land
			 to be conveyed in a land exchange under this subsection is not equal, the value
			 may be equalized by—(I)making a cash
			 equalization payment to the Secretary or to the owner of the non-Federal land,
			 as appropriate, in accordance with section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)); or(II)reducing the acreage of
			 the Federal land or the non-Federal land to be exchanged, as
			 appropriate.(ii)Cash equalization
			 paymentsAny cash equalization payments received by the Secretary
			 under clause (i)(I) shall be—(I)deposited in the Federal
			 Land Disposal Account established by section 206(a) of the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2305(a)); and(II)used in accordance with
			 that Act.(5)SurveysThe
			 exact acreage and legal description of the Federal land and non-Federal land to
			 be exchanged under paragraph (1) shall be determined by surveys approved by the
			 Secretary.(6)Completion of land
			 exchangeIt is the intent of Congress that the land exchanges
			 under this subsection be completed not later than 5 years after the date of
			 enactment of this Act.(7)Transfer of
			 administrative jurisdiction(A)In
			 generalAdministrative jurisdiction over the approximately 750
			 acres of Federal land managed by the Bureau of Land Management generally
			 depicted on the land exchange map as Land transfer from BLM to
			 USFS is transferred from the Bureau of Land Management to the Forest
			 Service.(B)AdministrationThe
			 Secretary of Agriculture shall administer the transferred land in accordance
			 with—(i)the Act of March 1, 1911
			 (commonly known as the Weeks Act) (16 U.S.C. 480 et seq.);
			 and(ii)the laws (including
			 regulations) applicable to the National Forest System.(C)CostsAny
			 costs relating to the transfer under subparagraph (A), including any costs for
			 surveys and other administrative costs, shall be paid by the Secretary of
			 Agriculture.(c)Cathedral Rock and
			 Horse Heaven Wilderness areas(1)Designation of
			 wilderness(A)Cathedral rock
			 wildernessSubject to paragraph (4) and in furtherance of the
			 purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Federal land
			 within the boundaries of the area generally depicted on the proposed wilderness
			 map as Proposed Cathedral Rock Wilderness shall be designated as
			 wilderness and as a component of the National Wilderness Preservation System,
			 to be known as the Cathedral Rock Wilderness, on the earlier
			 of—(i)the date on which the
			 Secretary publishes in the Federal Register notice that sufficient inholdings
			 within the boundaries of the Proposed Cathedral Rock Wilderness have been
			 acquired to establish a manageable wilderness unit; or(ii)the date on which the
			 Secretary acquires secs. 2, 11, and 23 in T. 9 S, R. 19 E.(B)Horse heaven
			 wildernessSubject to paragraph (4) and in furtherance of the
			 purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Federal land
			 within the boundaries of the area generally depicted on the proposed wilderness
			 map as Proposed Horse Heaven Wilderness shall be designated as
			 wilderness and as a component of the National Wilderness Preservation System,
			 to be known as the Horse Heaven Wilderness, on the earlier
			 of—(i)the date on which the
			 Secretary publishes in the Federal Register notice that sufficient inholdings
			 within the boundaries of the Proposed Horse Heaven Wilderness have been
			 acquired to establish a manageable wilderness unit; or(ii)the date on which the
			 Secretary acquires those portions of secs. 11, 12, 13, 23, and 24 in T. 10 S,
			 R. 18 E. that are generally depicted as within the boundaries of the
			 Proposed Horse Heaven Wilderness on the proposed wilderness
			 map.(C)Maps; legal
			 descriptions(i)In
			 generalAs soon as practicable after the date on which a
			 wilderness area is designated under subparagraph (A) or (B), the Secretary
			 shall prepare a map and legal description of the wilderness area.(ii)Force of
			 lawThe maps and legal descriptions prepared under clause (i)
			 shall have the same force and effect as if included in this section, except
			 that the Secretary may correct minor errors in the maps and legal
			 descriptions.(iii)AvailabilityThe
			 maps and legal descriptions prepared under clause (i) shall be on file and
			 available for public inspection in the appropriate offices of the Bureau of
			 Land Management.(D)Administration of
			 wilderness(i)In
			 generalSubject to valid existing rights, each area designated as
			 wilderness under subparagraph (A) or (B) shall be administered by the Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—(I)any reference in the
			 Wilderness Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act; and(II)any reference in the
			 Wilderness Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary of the Interior.(ii)GrazingThe
			 grazing of livestock in a wilderness area designated under subparagraph (A) or
			 (B), if established before the date of enactment of this Act, shall be
			 permitted to continue subject to such reasonable regulations as are considered
			 necessary by the Secretary, in accordance with—(I)section 4(d)(4) of the
			 Wilderness Act (16 U.S.C. 1133(d)(4)); and(II)the guidelines set forth
			 in Appendix A of the report of the Committee on Interior and Insular Affairs of
			 the House of Representatives accompanying H.R. 2570 of the 101st Congress (H.
			 Rept. 101–405).(iii)Tribal
			 rightsNothing in this subsection alters, modifies, enlarges,
			 diminishes, or abrogates the treaty rights of any Indian tribe, including the
			 off-reservation reserved rights secured by the Treaty with the Tribes and Bands
			 of Middle Oregon of June 25, 1855 (12 Stat. 963).(iv)Fish and
			 wildlifeNothing in this subsection affects the jurisdiction or
			 responsibilities of the State with respect to fish and wildlife in the
			 State.(v)Adjacent
			 management(I)In
			 generalNothing in this subsection creates any protective
			 perimeter or buffer zone around the wilderness areas designated under
			 subparagraph (A) or (B).(II)Activities outside
			 wildernessThe fact that a nonwilderness activity or use on land
			 outside the wilderness areas designated under subparagraph (A) or (B) can be
			 seen or heard within the wilderness areas shall not preclude the activity or
			 use outside the boundary of the wilderness areas.(vi)Incorporation of
			 acquired land and interestsSubject to paragraph (4), any land or
			 interest in land that is acquired by the United States within the boundaries
			 generally depicted on the proposed wilderness map as Proposed Cathedral
			 Rock Wilderness and Proposed Horse Heaven Wilderness
			 shall—(I)become part of the
			 proposed wilderness area or wilderness area, as applicable; and(II)be managed in accordance
			 with—(aa)this subsection;
			 and(bb)any other applicable
			 laws.(vii)Cathedral Rock
			 WildernessOn terms acceptable to Jefferson County, Oregon, and
			 the owners of the applicable non-Federal land, access to the Cathedral Rock
			 Wilderness designated by subparagraph (A) from Muddy Creek Road is
			 authorized.(2)Interim
			 managementPrior to the designation of the areas as wilderness in
			 accordance with paragraph (1), the Federal land within each area shall be
			 managed in a manner that—(A)protects cultural and
			 archaeological resources; and(B)maintains the suitability
			 of the area for designation as wilderness.(3)WithdrawalSubject
			 to valid existing rights, the Federal land and any land or interest in land
			 that is acquired by the United States within the boundaries generally depicted
			 on the proposed wilderness map as Proposed Cathedral Rock
			 Wilderness and Proposed Horse Heaven Wilderness is
			 withdrawn from all forms of—(A)entry, appropriation, and
			 disposal under the public land laws;(B)location, entry, and
			 patent under the mining laws; and(C)operation of the mineral
			 leasing, mineral materials, and geothermal leasing laws.(4)Termination of
			 authority(A)Cathedral
			 rockIf the Cathedral Rock Wilderness is not designated as
			 wilderness in accordance with paragraph (1)(A) by the date that is 10 years
			 after the date of enactment of this Act, paragraphs (1) and (2) shall cease to
			 be effective with respect to the Federal land described in paragraph
			 (1)(A).(B)Horse
			 heavenIf the Horse Heaven Wilderness is not designated as
			 wilderness in accordance with paragraph (1)(B) by the date that is 10 years
			 after the date of enactment of this Act, paragraphs (1) and (2) shall cease to
			 be effective with regard to the Federal land described in paragraph
			 (1)(B).3.Wild Rogue Wilderness
			 Area(a)DefinitionsIn
			 this section:(1)CommissionThe
			 term Commission means the Federal Energy Regulatory
			 Commission.(2)MapThe
			 term map means the map entitled Wild Rogue Wilderness
			 Additions and dated June 12, 2013.(3)SecretaryThe
			 term Secretary means—(A)the Secretary of the
			 Interior, with respect to public land administered by the Secretary of the
			 Interior; or(B)the Secretary of
			 Agriculture, with respect to National Forest System land.(4)Wilderness
			 additionsThe term Wilderness additions means the
			 land added to the Wild Rogue Wilderness under subsection (b)(1).(b)Expansion of Wild Rogue
			 Wilderness area(1)ExpansionThe
			 approximately 56,100 acres of Federal land in the State of Oregon generally
			 depicted on the map as BLM Proposed Wilderness and
			 Proposed USFS Wilderness shall be added to and administered as
			 part of the Wild Rogue Wilderness in accordance with Public Law 95–237 (16
			 U.S.C. 1132 note; 92 Stat. 40), except that—(A)the Secretary of the
			 Interior and the Secretary of Agriculture shall administer the Federal land
			 under their respective jurisdiction; and(B)any reference in that Act
			 to the Secretary of Agriculture shall be considered to be a reference to the
			 Secretary of Agriculture or the Secretary of the Interior, as
			 applicable.(2)Map; legal
			 description(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare a map and legal description of the
			 wilderness area designated by paragraph (1).(B)Force of
			 lawThe map and legal description filed under subparagraph (A)
			 shall have the same force and effect as if included in this section, except
			 that the Secretary may correct typographical errors in the map and legal
			 description.(C)Public
			 availabilityThe map and legal description filed under
			 subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management and Forest Service.(3)WithdrawalSubject
			 to valid existing rights, the Wilderness additions are withdrawn from all forms
			 of—(A)entry, appropriation, or
			 disposal under the public land laws;(B)location, entry, and
			 patent under the mining laws; and(C)disposition under all
			 laws pertaining to mineral and geothermal leasing or mineral materials.(c)Potential addition to
			 wilderness area(1)DesignationSubject
			 to paragraph (3) and in furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain public land in the State of Oregon administered
			 by the Secretary of the Interior, compromising approximately 600 acres, as
			 generally depicted on the map as Potential Wilderness, shall be
			 added to and administered as part of the Wild Rogue Wilderness.(2)Interim
			 managementSubject to valid existing rights, the Secretary shall
			 manage the land described in paragraph (1) to protect its suitability for
			 designation as wilderness until the date on which the land is designated as
			 wilderness in accordance with paragraph (3).(3)Wilderness
			 designation(A)In
			 generalThe land described in paragraph (1) shall be designated
			 as wilderness and added to and administered as part of the Wild Rogue
			 Wilderness on the date on which the Secretary publishes in the Federal Register
			 notice that the conditions in the potential wilderness area that are
			 incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have been
			 removed.(B)AdministrationOn
			 designation as wilderness under paragraph (1), the land described in that
			 paragraph shall be administered in accordance with this Act, the Wilderness Act
			 (16 U.S.C. 1131 et seq.), and Public Law 95–237 (16 U.S.C. 1132 note; 92 Stat.
			 40).(4)WithdrawalSubject
			 to valid existing rights, the land described in paragraph (1) is withdrawn from
			 all forms of—(A)entry, appropriation, or
			 disposal under the public land laws;(B)location, entry, and
			 patent under the mining laws; and(C)disposition under all
			 laws pertaining to mineral and geothermal leasing or mineral materials.(d)Withdrawal area
			 protections(1)In
			 generalThe Secretary shall manage the Federal land described in
			 paragraph (2) in a manner that preserves the natural and primitive character of
			 the land for recreational, scenic, and scientific use.(2)Description of the
			 landThe Federal land referred to in paragraph (1) is the
			 approximately 4,000 acres generally depicted on the map as Withdrawal
			 Area.(3)Maps and legal
			 descriptions(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare a map and legal description of the land
			 described in paragraph (2).(B)Force of
			 lawThe map and legal description filed under subparagraph (A)
			 shall have the same force and effect as if included in this section, except
			 that the Secretary may correct typographical errors in the map and legal
			 description.(C)Public
			 availabilityThe map and legal description filed under
			 subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Bureau of Land Management.(4)Use of land(A)In
			 generalSubject to valid existing rights, with respect to the
			 Federal land described in paragraph (2), the Secretary shall only allow uses
			 that are consistent with the purposes described in paragraph (1).(B)Prohibited
			 usesThe following shall be prohibited on the Federal land
			 described in paragraph (2):(i)Permanent roads.(ii)Commercial
			 enterprises.(iii)Except as necessary to
			 meet the minimum requirements for the administration of the Federal land and to
			 protect public health and safety—(I)the use of motor
			 vehicles; or(II)the establishment of
			 temporary roads.(5)WithdrawalSubject
			 to valid existing rights, the Federal land described in paragraph (2) is
			 withdrawn from—(A)all forms of entry,
			 appropriation, or disposal under the public land laws;(B)location, entry, and
			 patent under the mining laws; and(C)disposition under all
			 laws relating to mineral and geothermal leasing or mineral materials.(e)Wild and scenic river
			 designations, Rogue River area(1)AmendmentsSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by striking paragraph (5) and inserting the
			 following:(5)Rogue, Oregon(A)In
				generalThe segment of the river extending from the mouth of the
				Applegate River downstream to the Lobster Creek Bridge, to be administered by
				the Secretary of the Interior or the Secretary of Agriculture, as agreed to by
				the Secretaries of the Interior and Agriculture or as directed by the
				President.(B)AdditionsIn
				addition to the segment described in subparagraph (A), there are designated the
				following segments in the Rogue River:(i)Kelsey
				creekThe approximately 4.8-mile segment of Kelsey Creek from the
				east section line of T. 32 S., R. 9 W., sec. 34, Willamette Meridian, to the
				confluence with the Rogue River, as a wild river.(ii)East fork kelsey
				creekThe approximately 4.6-mile segment of East Fork Kelsey
				Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 5,
				Willamette Meridian, to the confluence with Kelsey Creek, as a wild
				river.(iii)Whisky creek(I)Recreational
				riverThe approximately 0.6-mile segment of Whisky Creek from the
				confluence of the East Fork and West Fork to 0.1 miles downstream from road
				33-8-23, as a recreational river.(II)Wild
				riverThe approximately 1.9-mile segment of Whisky Creek from 0.1
				miles downstream from road 33-8-23 to the confluence with the Rogue River, as a
				wild river.(iv)East fork whisky
				creek(I)Wild
				riverThe approximately 2.6-mile segment of East Fork Whisky
				Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11,
				Willamette Meridian., to 0.1 miles downstream of road 33-8-26 crossing, as a
				wild river.(II)Recreational
				riverThe approximately 0.3-mile segment of East Fork Whisky
				Creek from 0.1 miles downstream of road 33-8-26 to the confluence with Whisky
				Creek, as a recreational river.(v)West fork whisky
				creekThe approximately 4.8-mile segment of West Fork Whisky
				Creek from its headwaters to the confluence with Whisky Creek, as a wild
				river.(vi)Big windy
				creek(I)Scenic
				riverThe approximately 1.5-mile segment of Big Windy Creek from
				its headwaters to 0.1 miles downstream from road 34-9-17.1, as a scenic
				river.(II)Wild
				riverThe approximately 5.8-mile segment of Big Windy Creek from
				0.1 miles downstream from road 34-9-17.1 to the confluence with the Rogue
				River, as a wild river.(vii)East fork big windy
				creek(I)Scenic
				riverThe approximately 0.2-mile segment of East Fork Big Windy
				Creek from its headwaters to 0.1 miles downstream from road 34-8-36, as a
				scenic river.(II)Wild
				riverThe approximately 3.7-mile segment of East Fork Big Windy
				Creek from 0.1 miles downstream from road 34-8-36 to the confluence with Big
				Windy Creek, as a wild river.(viii)Little windy
				creekThe approximately 1.9-mile segment of Little Windy Creek
				from 0.1 miles downstream of road 34-8-36 to the confluence with the Rogue
				River, as a wild river.(ix)Howard creek(I)Scenic
				riverThe approximately 0.3-mile segment of Howard Creek from its
				headwaters to 0.1 miles downstream of road 34-9-34, as a scenic river.(II)Wild
				riverThe approximately 6.9-mile segment of Howard Creek from 0.1
				miles downstream of road 34-9-34 to the confluence with the Rogue River, as a
				wild river.(x)Mule
				creekThe approximately 6.3-mile segment of Mule Creek from the
				east section line of T. 32 S., R. 10 W., sec. 25, Willamette Meridian, to the
				confluence with the Rogue River, as a wild river.(xi)Anna
				creekThe approximately 3.5-mile segment of Anna Creek from its
				headwaters to the confluence with Howard Creek, as a wild river.(xii)Missouri
				creekThe approximately 1.6-mile segment of Missouri Creek from
				the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xiii)Jenny
				creekThe approximately 1.8-mile segment of Jenny Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.28, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xiv)Rum
				creekThe approximately 2.2-mile segment of Rum Creek from the
				Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xv)East fork rum
				creekThe approximately 1.3-mile segment of East Rum Creek from
				the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10, Willamette
				Meridian, to the confluence with Rum Creek, as a wild river.(xvi)Wildcat
				creekThe approximately 1.7-mile segment of Wildcat Creek from
				its headwaters downstream to the confluence with the Rogue River, as a wild
				river.(xvii)Montgomery
				creekThe approximately 1.8-mile segment of Montgomery Creek from
				its headwaters downstream to the confluence with the Rogue River, as a wild
				river.(xviii)Hewitt
				creekThe approximately 1.2-mile segment of Hewitt Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xix)Bunker
				creekThe approximately 6.6-mile segment of Bunker Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xx)Dulog creek(I)Scenic
				riverThe approximately 0.8-mile segment of Dulog Creek from its
				headwaters to 0.1 miles downstream of road 34-8-36, as a scenic river.(II)Wild
				riverThe approximately 1.0-mile segment of Dulog Creek from 0.1
				miles downstream of road 34-8-36 to the confluence with the Rogue River, as a
				wild river.(xxi)Quail
				creekThe approximately 1.7-mile segment of Quail Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xxii)Meadow
				creekThe approximately 4.1-mile segment of Meadow Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxiii)Russian
				creekThe approximately 2.5-mile segment of Russian Creek from
				the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xxiv)Alder
				creekThe approximately 1.2-mile segment of Alder Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxv)Booze
				creekThe approximately 1.5-mile segment of Booze Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxvi)Bronco
				creekThe approximately 1.8-mile segment of Bronco Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxvii)Copsey
				creekThe approximately 1.5-mile segment of Copsey Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxviii)Corral
				creekThe approximately 0.5-mile segment of Corral Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxix)Cowley
				creekThe approximately 0.9-mile segment of Cowley Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxx)Ditch
				creekThe approximately 1.8-mile segment of Ditch Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5, Willamette
				Meridian, to its confluence with the Rogue River, as a wild river.(xxxi)Francis
				creekThe approximately 0.9-mile segment of Francis Creek from
				its headwaters to the confluence with the Rogue River, as a wild river.(xxxii)Long
				gulchThe approximately 1.1-mile segment of Long Gulch from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.(xxxiii)Bailey
				creekThe approximately 1.7-mile segment of Bailey Creek from the
				west section line of T. 34 S., R.8 W., sec.14, Willamette Meridian, to the
				confluence of the Rogue River, as a wild river.(xxxiv)Shady
				creekThe approximately 0.7-mile segment of Shady Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.(xxxv)Slide creek(I)Scenic
				riverThe approximately 0.5-mile segment of Slide Creek from its
				headwaters to 0.1 miles downstream from road 33-9-6, as a scenic river.(II)Wild
				riverThe approximately 0.7-mile section of Slide Creek from 0.1
				miles downstream of road 33-9-6 to the confluence with the Rogue River, as a
				wild
				river..(2)ManagementEach
			 river segment designated by subparagraph (B) of section 3(a)(5) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by paragraph (1)) shall be
			 managed as part of the Rogue Wild and Scenic River.(3)WithdrawalSubject to valid existing rights, the
			 Federal land within the boundaries of the river segments designated under
			 subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16
			 U.S.C. 1274(a)(5)) (as added by paragraph (1)) is withdrawn from all forms
			 of—(A)entry, appropriation, or
			 disposal under the public land laws;(B)location, entry, and
			 patent under the mining laws; and(C)disposition under all
			 laws pertaining to mineral and geothermal leasing or mineral materials.(f)Additional protections
			 for Rogue River tributaries(1)Licensing by
			 commissionThe Commission shall not license the construction of
			 any dam, water conduit, reservoir, powerhouse, transmission line, or other
			 project works on or directly affecting any stream described in paragraph
			 (4).(2)Other agencies(A)In
			 generalNo department or agency of the United States shall assist
			 by loan, grant, license, or otherwise in the construction of any water
			 resources project on or directly affecting any stream segment that is described
			 in paragraph (4), except to maintain or repair water resources projects in
			 existence on the date of enactment of this Act.(B)EffectNothing
			 in this paragraph prohibits any department or agency of the United States in
			 assisting by loan, grant, license, or otherwise, a water resources
			 project—(i)the primary purpose of
			 which is ecological or aquatic restoration; and(ii)that provides a net
			 benefit to water quality and aquatic resources.(3)WithdrawalSubject
			 to valid existing rights, the Federal land located within a
			 1/4 mile on either side of the stream segments described
			 in paragraph (4), is withdrawn from all forms of—(A)entry, appropriation, or
			 disposal under the public land laws;(B)location, entry, and
			 patent under the mining laws; and(C)disposition under all
			 laws pertaining to mineral and geothermal leasing or mineral materials.(4)Description of Stream
			 segmentsThe following are the stream segments referred to in
			 paragraph (1):(A)Kelsey
			 creekThe approximately 4.5-mile segment of Kelsey Creek from its
			 headwaters to the east section line of T. 32 S., R. 9 W., sec. 34.(B)East fork kelsey
			 creekThe approximately 0.2-mile segment of East Fork Kelsey
			 Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R.
			 8 W., sec. 5.(C)East fork whisky
			 creekThe approximately 0.9-mile segment of East Fork Whisky
			 Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R.
			 8 W., sec. 11.(D)Little windy
			 creekThe approximately 1.2-mile segment of Little Windy Creek
			 from its headwaters to the west section line of T. 33 S., R. 9 W., sec.
			 34.(E)Mule
			 creekThe approximately 5.1-mile segment of Mule Creek from its
			 headwaters to the east section line of T. 32 S., R. 10 W., sec. 25.(F)Missouri
			 creekThe approximately 3.1-mile segment of Missouri Creek from
			 its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W.,
			 sec. 24.(G)Jenny
			 creekThe approximately 3.1-mile segment of Jenny Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.
			 28.(H)Rum
			 creekThe approximately 2.2-mile segment of Rum Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec.
			 9.(I)East fork rum
			 creekThe approximately 0.8-mile segment of East Fork Rum Creek
			 from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W.,
			 sec. 10.(J)Hewitt
			 creekThe approximately 1.4-mile segment of Hewitt Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.
			 19.(K)Quail
			 creekThe approximately 0.8-mile segment of Quail Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec.
			 1.(L)Russian
			 creekThe approximately 0.1-mile segment of Russian Creek from
			 its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec.
			 20.(M)Ditch
			 creekThe approximately 0.7-mile segment of Ditch Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.
			 5.(N)Long
			 gulchThe approximately 1.4-mile segment of Long Gulch from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec.
			 23.(O)Bailey
			 creekThe approximately 1.4-mile segment of Bailey Creek from its
			 headwaters to the west section line of T. 34 S., R. 8 W., sec. 14.(P)Quartz
			 creekThe approximately 3.3-mile segment of Quartz Creek from its
			 headwaters to its confluence with the North Fork Galice Creek.(Q)North fork galice
			 creekThe approximately 5.7-mile segment of the North Fork Galice
			 Creek from its headwaters to its confluence with Galice Creek.(R)Grave
			 creekThe approximately 10.2-mile segment of Grave Creek from the
			 confluence of Wolf Creek downstream to the confluence with the Rogue
			 River.(S)Centennial
			 gulchThe approximately 2.2-mile segment of Centennial Gulch from
			 its headwaters to its confluence with the Rogue River.(T)Galice
			 CreekThe approximately 2.2-mile segment of Galice Creek from the
			 confluence with the South Fork Galice Creek downstream to the Rogue
			 River.4.Designation of wild and
			 scenic river segments, Molalla River, Oregon(a)In
			 generalSection 3(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:(208)Molalla river,
				Oregon(A)In
				generalThe following segments in the State of Oregon, to be
				administered by the Secretary of the Interior as a recreational river:(i)Molalla
				riverThe approximately 15.1-mile segment from the southern
				boundary line of T. 7 S., R. 4 E., sec. 19, downstream to the edge of the
				Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7.(ii)Table Rock Fork
				Molalla RiverThe approximately 6.2-mile segment from the
				easternmost Bureau of Land Management boundary line in the
				NE1/4 sec. 4, T. 7 S., R. 4 E., downstream to the
				confluence with the Molalla River.(B)WithdrawalSubject
				to valid existing rights, the Federal land within the boundaries of the river
				segments designated by subparagraph (A) is withdrawn from all forms of—(i)entry, appropriation, or
				disposal under the public land laws;(ii)location, entry, and
				patent under the mining laws; and(iii)disposition under all
				laws relating to mineral and geothermal leasing or mineral
				materials..(b)Technical
			 correctionsSection 3(a)(102)
			 of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—(1)in the heading, by striking
			 Squaw
			 Creek and inserting Whychus Creek;(2)in the matter preceding
			 subparagraph (A), by striking McAllister Ditch, including the Soap Fork
			 Squaw Creek, the North Fork, the South Fork, the East and West Forks of Park
			 Creek, and Park Creek Fork and inserting Plainview Ditch,
			 including the Soap Creek, the North and South Forks of Whychus Creek, the East
			 and West Forks of Park Creek, and Park Creek; and(3)in subparagraph (B), by
			 striking McAllister Ditch and inserting Plainview
			 Ditch.5.Technical Corrections to the Wild and
			 Scenic Rivers ActSection
			 3(a)(69) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(69)) is
			 amended—(1)by redesignating subparagraphs (A), (B),
			 and (C) as clauses (i), (ii), and (iii), respectively, and indenting
			 appropriately;(2)in the matter preceding clause (i) (as so
			 redesignated), by striking The 44.5-mile and inserting the
			 following:(A)DesignationsThe
				44.5-mile;
				(3)in clause (i) (as so redesignated)—(A)by striking 25.5-mile and
			 inserting 27.5-mile; and(B)by striking Boulder Creek at the
			 Kalmiopsis Wilderness boundary and inserting Mislatnah
			 Creek;(4)in clause (ii) (as so redesignated)—(A)by striking 8 and inserting
			 7.5; and(B)by striking Boulder Creek to Steel
			 Bridge and inserting Mislatnah Creek to Eagle
			 Creek;(5)in clause (iii) (as so
			 redesignated)—(A)by striking 11 and inserting
			 9.5; and(B)by striking Steel Bridge and
			 inserting Eagle Creek; and(6)by adding at the end the following:(B)WithdrawalSubject to valid rights, the Federal land
				within the boundaries of the river segments designated by subparagraph (A), is
				withdrawn from all forms of—(i)entry, appropriation, or disposal under the
				public land laws;(ii)location, entry, and patent under the
				mining laws; and(iii)disposition under all laws pertaining to
				mineral and geothermal leasing or mineral
				materials..September 10, 2013Reported
			 with an amendment